United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD BUREAU, Lansing, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-385
Issued: September 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated August 24, 2009 which denied her request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year has elapsed from the last merit decision dated March 12,
2008 to the filing of this appeal on November 25, 2009, the Board lacks jurisdiction to review
the merits of appellant’s case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
On May 20, 2003 appellant, then a 43-year-old tool and parts attendant, filed a traumatic
injury claim alleging that on May 14, 2003, she sustained a lower back injury while unloading
parts from the back of a truck in the performance of duty. Appellant stopped work on

May 20, 2003. The Office accepted appellant’s claim for lumbar strain and herniated disc at
L4-5 for which she underwent surgery on August 21, 2003. Appellant received compensation
benefits.
On July 21, 2006 appellant filed a claim for a schedule award.
By decision dated March 12, 2008, the Office denied appellant’s claim for a schedule
award. It found that the medical evidence was insufficient to support a permanent impairment to
a member or function of the body.
Appellant requested reconsideration on April 15, 2008. She disagreed with the denial of
her claim for a schedule award. Appellant noted that she was medically disqualified from her
“dual career.” She contested the findings regarding her range of motion and indicated that she
was unable to participate in activities of daily living without a great deal of pain.
Appellant provided a copy of an April 3, 2008 report to her representative. She also
enclosed a copy of an ergonomic survey. Additionally, appellant provided copies of medical
reports. They included an August 21, 2003 report from Dr. Kimball M. Pratt, a Board-certified
neurosurgeon, who performed surgery to repair appellant’s herniated nucleus pulposus with
radiculopathy left L4-5 and a December 17, 2003 duty status report from Dr. Pratt, who noted
that appellant had permanent lifting restrictions. She also provided a portion of a February 16,
2004 report from Dr. Henry Ottens, a Board-certified orthopedic surgeon, who was unable to fill
out a work capacity evaluation. Additionally, the Office received an August 19, 2004 work
capacity evaluation from Dr. Scott Krasner, Board-certified in preventive medicine, who also
provided restrictions.
By decision dated May 9, 2008, the Office denied appellant’s request for reconsideration
without a review of the merits on the grounds that her request neither raised substantial legal
questions nor included new and relevant evidence and, thus, it was insufficient to warrant review
of its prior decision.
Appellant requested reconsideration on August 10, 2009. She noted her accepted
conditions and stated that, during surgery, her physician discovered shattered discs that were not
revealed in previous tests. Appellant alleged that she was impaired because her physical abilities
were restricted. She also advised the Office that she was being sent to a neurosurgeon for an
evaluation and determination of her impairment. Appellant also indicated that she had constant
back pain and her spine was degenerating with time.
The Office also received a May 28, 2009 lumbar magnetic resonance imaging (MRI) scan
read by Dr. Terence Gibboney, a Board-certified diagnostic radiologist, which revealed
postoperative changes consistent with left-sided L3-4 laminectomy and some epidural scarring
along the left side. Dr. Gibboney also determined that there was no definite evidence of nerve
root impingement. He also found disc desiccation at L2-3, L3-4 and L5-S1 and mild disc
osteophyte formation.
By decision dated August 24, 2009, the Office denied reconsideration on the grounds that
her request for reconsideration was not timely filed and did not establish clear evidence of error
on the part of the Office.
2

LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right.2 This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 Through its regulations, it has imposed limitations on the exercise of its
discretionary authority. One such limitation is that the Office will not review a decision denying
or terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.4 The Board has found that the imposition of this one-year time limitation
does not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).5
The Office’s regulations require that an application for reconsideration must be submitted
in writing6 and define an application for reconsideration as the request for reconsideration “along
with the supporting statements and evidence.”7 The regulations provide that the Office will
consider an untimely application for reconsideration only if the application demonstrates clear
evidence of error on the part of the Office in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.8
In those cases where requests for reconsideration are not timely filed, the Office must
nevertheless undertake a limited review of the application for reconsideration to determine
whether there is clear evidence of error pursuant to the untimely request in accordance with
section 10.607(b) of its regulations.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.10 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.11 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
1

5 U.S.C. § 8128(a).

2

Thankamma Mathews, 44 ECAB 765, 768 (1993).

3

Id. at 768; see also Jesus D. Sanchez, 41 ECAB 964, 966 (1990).

4

20 C.F.R. §§ 10.607; 10.608(b). The Board has concurred in the Office’s limitation of its discretionary
authority; see Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).
5

Id. at § 10.607(b); Thankamma Mathews, supra note 2 at 769; Jesus D. Sanchez, supra note 3 at 967.

6

Id. § 10.606.

7

Id. § 10.605.

8

Id. at § 10.607(b).

9

Thankamma Mathews, supra note 2 at 770.

10

Id.

11

Leona N. Travis, 43 ECAB 227, 241 (1991).

3

clear evidence of error.12 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.13 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.14 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.15
ANALYSIS
Appellant requested reconsideration on August 10, 2009. Since appellant filed her
reconsideration request more than one year following the Office’s March 12, 2008 merit
decision, the Office properly determined that the request was untimely.
The underlying issue in this case is medical in nature as to whether appellant sustained a
permanent impairment as a result of her accepted lumbar strain. The Office found that the
medical evidence was insufficient to establish that appellant sustained a permanent impairment
that would entitle her to receive a schedule award.
In the August 10, 2009 request for reconsideration, appellant noted that her claim was
accepted for lumbar strain and herniated disc and that shattered discs were discovered during
surgery which were not revealed in previous tests. She alleged that she did have impairment and
restricted physical abilities. Additionally, appellant indicated that she had constant back pain
and her spine was degenerating with time. She also noted that she was being sent to a
neurosurgeon for an evaluation and determination of her impairment. The Board notes that
while appellant alleges that she has impairment, she has not raised any issue of error on the part
of its most recent merit decision of March 12, 2008. To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by the Office. The
evidence must be positive, precise and explicit and must manifest on its face that the Office
committed an error.16 Appellant has not, in accordance with 20 C.F.R. § 10.607(b),
demonstrated clear evidence of error on the part of the Office in finding that she did not establish
that she was entitled to a schedule award. Her request for reconsideration does not establish “on
its face” that the Office’s March 12, 2008 merit decision was erroneous.
The Board also finds that the May 28, 2009 lumbar MRI scan read by Dr. Gibboney is
insufficient to establish clear evidence of error. It contains a diagnosis, but no opinion on
impairment of a scheduled member of the body. The term “clear evidence of error” is intended
12

Jesus D. Sanchez, supra note 3 at 968.

13

Leona N. Travis, supra note 11.

14

Nelson T. Thompson, 43 ECAB 919, 922 (1992).

15

Leon D. Faidley, Jr., 41 ECAB 104, 114 (1989).

16

D.O., 60 ECAB ___ (Docket No. 08-1057, issued June 23, 2009).

4

to represent a difficult standard. The claimant must present evidence which on its face shows
that the Office made an error (for example, proof of a miscalculation in a schedule award).
Evidence such as a detailed, well-rationalized medical report which, if submitted prior to the
Office’s denial, would have created a conflict in medical opinion requiring further development,
is not clear evidence of error.17
In the current appeal before the Board, appellant did not submit any medical evidence
that rated impairment of a scheduled body member or raise any specific legal contention which
would establish that the Office committed error in its March 12, 2008 decision denying her claim
for schedule award. Therefore, the Board finds that appellant has not established clear evidence
of error in the Office’s finding that the evidence was insufficient to establish that appellant
sustained a permanent impairment that would entitle her to receive a schedule award.
The Board notes that appellant submitted evidence with her appeal to the Board. The
Board cannot consider this evidence, however, as its review of the case is limited to the evidence
of record which was before the Office at the time of its final decision.18 She also reiterated that
she has impairment for which compensation is warranted. As noted above, these arguments
would be insufficient to establish clear evidence of error.19
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.

17

E.R., 60 ECAB ___ (Docket No. 09-599, issued June 3, 2009); D.O., id.

18

20 C.F.R. § 501.2(c); see Steven S. Saleh, 55 ECAB 169 (2003).

19

The Board notes that appellant retains the right to file a claim for an increased schedule award based on new
exposure or on medical evidence indicating that the progression of an employment-related condition, without new
exposure to employment factors, has resulted in a greater permanent impairment than previously calculated.
Linda T. Brown, 51 ECAB 115 (1999).

5

ORDER
IT IS HEREBY ORDERED THAT the August 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

